DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/889,830 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Status of the Application
This is an allowability notice in response to applicant's remarks and amendments filed on 12/30/2021. Claim(s) 1, 3-14 and 17 is/are currently amended, claim(s) 2 is cancelled, and claim 15-16, 18-20 are previously presented. Accordingly, Claim(s) 1 and 3-20 is/are allowed.
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding Independent Claim 1, the closest prior art Kok (US 2017/0320242 – of record), teaches a method for producing a reinforced structure (1) (see Fig.1), the method comprising:
irradiating and heating a first segment (i.e. first portion of heating surface (32)) of a feedstock (strip (30)) with a first laser beam (112) from a first laser during a first time-interval, wherein the first laser beam is characterized by a first average power during the first time-interval (see Fig. 1;[0076] and [0079-0080]); irradiating and heating a portion (i.e. portion of heating surface (12)) of a workpiece (molded body (10)) with a second laser beam (112) from a second laser during a second time-interval, wherein the second laser beam is characterized by a second average power during the second time-interval (see Fig. 1;[0076] and [0079-0080]); tamping the first segment of feedstock (30) onto the portion of the workpiece during a third time-interval (i.e. pressing the strip (30) with a pressure unit (40)), wherein the third time-interval is after, and is mutually exclusive of, the first time-interval, and wherein the third time interval is after, and mutually exclusive of, the second time-interval (see Figs. 1-3; [0077-0078] and [0081]). However, Kok fails to teach depositing the feedstock onto the workpiece at a non-uniform rate; and 
Therefore, claim 1 is deemed novel and non-obvious over the prior art of record.
Regarding claims 3-7, they depend from claim 1; thus, they are also deemed novel and non-obvious over the prior art of record.
Regarding Independent Claim 8, the closest prior art Kok (US 2017/0320242 – of record), teaches a method for producing a reinforced structure (1) (see Figs.1-2), the method comprising:
irradiating and heating a first segment (i.e. first portion of heating surface (32)) of a feedstock (strip (30)) with a first laser beam (112) from a first laser during a first time-interval, wherein the first laser beam is characterized by a first average power during the first time-interval (see Fig. 1;[0076] and [0079-0080]); irradiating and heating a portion (i.e. portion of heating surface (12)) of a workpiece (molded body (10)) with a second laser beam (112) from a second laser during a second time-interval, wherein the second laser beam is characterized by a second average power during the second time-interval (see Fig. 1;[0076] and [0079-0080]); tamping the first segment of feedstock (30) onto the portion of the workpiece during a third time-interval (i.e. pressing the strip (30) with a pressure unit (40)), wherein the third time-interval is after, and is mutually exclusive of, the first time-interval, and wherein the third time interval is after, and mutually exclusive of, the second time-interval (see Figs. 1-3; [0077-0078] and [0081]). However, Kok fails to teach depositing the feedstock onto the workpiece at a non-uniform rate; and directing the first laser to generate the first laser beam with the first average power during the first time-interval based on: (i) a thermal model of the feedstock, and (ii) a prediction of the interval between the first time-interval and the third time- interval.
Therefore, claim 8 is deemed novel and non-obvious over the prior art of record.
Regarding claims 9-14, they depend from claim 8; thus, they are also deemed novel and non-obvious over the prior art of record.
Regarding Independent Claim 15, the closest prior art Kok (US 2017/0320242 – of record), teaches a method for producing a reinforced structure (1) (see Figs.1-2), the method comprising:
However, Kok fails to teach steering the second laser beam on the workpiece with an active optical instrument based on a location of the deposition path on the workpiece.
Therefore, claim 15 is deemed novel and non-obvious over the prior art of record.
Regarding claims 16-20, they depend from claim 15; thus, they are also deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743